EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Waters on 23 February 2022.

The application has been amended as follows:

Claim 1: A brewing module for preparing a brewed drink from a portion capsule, comprising:
a housing;
a first brewing module part and a second brewing module part, which is movable relative to the housing between a first brewing module part position and a second brewing module part position, wherein a brewing chamber is formed in the second brewing module part position, said brewing chamber at least partly surrounding the portion capsule being located in the brewing position with the brewing procedure, wherein the brewing module is configured to brew a brewed drink by way of a brewing fluid into the capsule portion and to discharge this out of the portion capsule; [[and]]
an operating element, which can be brought manually from a first into a second operating element position[[,]];
a transmission mechanism for transmitting a movement of the operating element into a movement of the second brewing module part relative to the housing[[,]];
a damping device for damping the movement of the second brewing module part, said damping device being designed such that it has non-constant damping characteristics as a function of the position and/or as a function of the movement direction;
wherein the housing comprises a sliding surface, and an element that is moved given a movement of the second brewing module comprises a damping element , and
wherein the damping element is arranged and designed such that when it comes into contact with the sliding surface, it is deformed and exerts an elastic force upon the sliding surface by a movement relative to the sliding surface in a first direction, whereas it can yield and slide along the sliding surface in an essentially force-free manner given a movement in a second direction opposite the first direction.

Claim 6: The brewing module according to claim 5, wherein two parts of the brewing module which are moved relative to one another given a movement of the operating element each have a contact portion which only come into physical contact with one another and rub on one another on the part of the movement of the second brewing module part relative to the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761